Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) received on 5/14/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed May 14, 2021 has been entered.
Claims 1 and 3-13 remain pending in the application, with claims 1, 3, and 4 being examined, and claims 5-13 deemed withdrawn. Claim 2 is canceled.
Applicant’s amendments to the Claims have overcome all but one of the 112(b) rejections previously set forth in the Non-Final Office Action mailed February 12, 2021. The 112(b) rejection that not been overcome is included below.
Based on Applicant’s amendment and remarks, the previous prior art rejection has been modified to address the claim amendments.
Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3, Lns. 1-2 recite, "the the lever", which is grammatically incorrect. It appears that this limitation should read, "the lever".  
Further, claim 3, Lns. 2-3 recites, “when the lever moved to the locking position”, which is grammatically incorrect. It appears that this limitation should read, “when the lever is moved to the locking position”.
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 is drawn to a method claim.  The limitation “a slot” in Ln. 3 however, appears to be drawn to a feature of the apparatus. It is unclear how the limitation “a slot” by itself can be considered to be part of a method claim. To clarify that this limitation is part of the method claim, Examiner suggests amending the limitation to recite, “providing a slot”.
Claims 3 and 4 are rejected for being dependent on a rejected claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Babson (US Pub. No. 2006/0245864; already of record) in view of Veiner et al. (US Pub. No. 2005/0194333; hereinafter Veiner; already of record), further in view of Trimarche et al. (US Pub. No. 2017/0355085; hereinafter Trimarche).

Regarding claim 1, Babson discloses a method for attaching a sample vessel rack to a carousel within an automated apparatus ([0001], [0039], a linear rack 10 filled with sample tubes 14 is retained in slot of carousel 2 for an automated analyzer, see Figs. 3, 5). The method comprises: 
	Inserting the sample vessel rack through an opening in the automated apparatus ([0001], [0039], see Figs. 3, 5 at slot for receiving linear rack 10. The slots have an opening). 
	Providing a slot ([0001], [0039], see Figs. 3, 5 at slot for receiving linear rack 10). 
	The carousel comprises a movable member ([0039], linear rack 10 is moved into slot of the carousel 2, and button 19 of carousel 2 engages detent 16 in bottom of linear rack, see Figs. 3, 5).
	Babson fails to explicitly disclose:
A magnetic attraction force is utilized in the attachment and correct positioning of the sample vessel rack on the carousel; and 
a lever, the lever comprising a magnet embedded in one of two ends of the lever, wherein the lever is moved to a locking position with the magnetic attraction force when the sample vessel rack is in a correct position on the carousel.
	Veiner is in the analogous field of sample racks (Veiner [0005]) and teaches a magnetic attraction force that is utilized in the attachment and correct positioning of a rack (Veiner; [0053]-[0054], after notches 160B of sample rack R and tongue 47A of mounting plate 47 of mixing device engage with specimen-container rack, a permanent magnet 186 in mixing plate and magnetically attractive member 170 in rack further secure the rack to the mixing plate, see Figs. 13, 14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sample vessel rack and carousel in the method of Babson by using a magnetic attraction force in the attachment and correct positioning of the sample vessel rack into the carousel as in Veiner. Veiner teaches that a magnetic force can be used to further secure a rack to a substrate (Veiner [0053]-[0054]).
	Modified Babson fails to explicitly disclose:
a lever, the lever comprising a magnet embedded in one of two ends of the lever, wherein the lever is moved to a locking position with the magnetic attraction force when the sample vessel rack is in a correct position on the carousel.
	Trimarche is in the analogous field of magnetic locking devices (Trimarche [0010]). Trimarche teaches a lever with a magnet embedded in one end, the lever moving to a locking position with a magnetic attraction force when an object to be retained is in a correct position (Trimarche; [0010], [0015], [0035] a utility tool device has a rotatable lever arm 7 with a locking magnet 10 embedded therein, the locking magnet 10 acting to lock a tool, e.g. blade 6, in place when the level arm is resting recessed in the handle recess 11. The blade is locked when it is in a desired position, e.g. fully exposed or retracted, see Figs. 1, 3A, 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sample vessel rack and carousel in the method of modified Babson by including a lever with a magnet embedded in one end, the lever moving to a locking position with a magnetic attraction force when an object to be retained is in a correct position as in Trimarche. Trimarche teaches that an embedded magnet in a lever arm can be used to lock an object into a desired position via magnetic attraction (Trimarche; [0010], [0015], [0035], Figs. 1, 3A, 4).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Babson in view of Veiner and Trimarche, as applied to claim 1 above, further in view of Winschenk et al. (WO Publication No. 98/05427; hereinafter Winschenk; already of record).

Regarding claim 3, modified Babson discloses the method according to claim 1. Modified Babson further discloses the lever moving to the locking position (see Claim 1 above at Trimarche teaching a lever moved to a locking position in [0010], [0015], [0035], Figs. 1, 3A, 4).
	Modified Babson fails to explicitly disclose that the lever causes a generation of a signal when the lever is moved to the locking position.
	Winschenk is in the analogous field of test tube racks (Winschenk Pg. 6 Lns. 7-28). Winschenk teaches the generation of a signal when a movable member has reached a (Winschenk Pg. 7 Lns. 19-22, a switch emits a “correct” or “incorrect” signal based on whether the rack is positioned correctly or incorrectly). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lever moving to the locking position in the method of modified Babson by including a signal generation indicating the position of the lever as in Winschenk, as Winschenk teaches that this can alert a user that the member is positioned incorrectly (Winschenk Pg. 7 Lns. 19-22), thereby allowing the user to adjust the position of the member to a correct position.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Babson in view of Veiner and Trimarche, as applied to claim 1 above, further in view of Landsberger et al. (US Publication No. 2010/0059461; hereinafter Landsberger; already of record).

Regarding claim 4, modified Babson discloses the method according to claim 1. Modified Babson further discloses a sample vessel in the correct position on the carousel (Babson; [0038], [0039], a rack 10 filled with a plurality of tubes 14 is checked to make sure it is inserted into a lot in carousel 2 correctly. Therefore, the tubes are also in a correct position. See Fig. 5).
	Modified Babson fails to explicitly disclose that a sample vessel is releasable from the sample vessel rack when the sample vessel is in the correct position on the carousel.
	Landsberger is in the analogous field of container racks (Landsberger [0009]). Landsberger teaches a sample vessel that is releasable from a rack when the sample vessel is in a desired position (Landsberger; [0024]-[0025], container 5 is moved from unlocked to locked position by securely engaging container 5 with locking groove 25, [0016], the rack is loaded into a tub, see Figs. 2A, 2B at containers 5 which can be locked into place with locking groove 25, as well as moved to an unlocked position, and Fig. 3 at rack being loaded into tub). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the insertion of a sample vessel in the correct position on the carousel in the method of modified Babson so that the sample vessel is releasable from the sample vessel rack when the sample vessel is in the correct position on the carousel as in Landsberger, as Landsberger teaches that releasably securing sample vessels in a rack during handling of the rack will enable a user to safely and easily handle and/or transport the rack (Landsberger [0009]), and allowing containers to be retained within the rack in an unlocked position will allow containers of various shapes and sizes to be loaded on to the rack (Landsberger [0022]).

Response to Arguments
Applicant’s arguments filed May 14, 2021 have been considered but they are not persuasive.
In response to applicant's argument on Pgs. 6-7 of their Remarks that Douglas-Hamilton et al. (US Pat. No. 5,306,467; hereinafter Douglas-Hamilton) is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Douglas-Hamilton is related to the field of sample vessels, as a sample slide can be reasonably broadly interpreted to be a form of 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949.  The examiner can normally be reached on M-F 8am-530pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M./Examiner, Art Unit 1798     

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798